Citation Nr: 1636773	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression, to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder, to include osteoarthritis and degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

5.  Entitlement to an initial compensable rating for hypertension. 

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 25, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

As a procedural matter, a September 2006 rating decision initially granted service connection for PTSD and diabetes mellitus, rated as 50 percent and 20 percent disabling, respectively.  In a July 2007 statement, the Veteran claimed that these disorders were worse than rated.  This statement should have been construed as a notice of disagreement (NOD) with the initial rating assigned in the September 2006 rating decision.  Instead, the RO interpreted the statement as a new claim for an increased rating. 

The RO subsequently issued another rating decision in March 2008.  The Veteran again filed an NOD and the RO issued a statement of the case (SOC).  See also April 2010 VA Form 9 and supplemental statement of the case (SSOC) dated August 2014.  As he expressed disagreement with the initial rating assigned in the September 2006 rating decision, it is the September 2006 rating decision that is currently on appeal.

The issues on appeal were previously remanded by the Board in December 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a March 2016 supplemental statement of the case.  For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a low back disorder, an initial compensable rating for hypertension; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A distinct diagnosis of depression has not been shown; depression is part and parcel of PTSD.

2.  For the entire initial rating period on appeal, PTSD has been manifested by subjective complaints of depression, frustration, difficulty completely tasks, difficulty falling asleep, hopelessness, poor concentration and memory problems; objective findings include appropriate grooming, cooperation but no eye contact, logical and goal-directed thoughts, normal speech, dysphoric mood, and normal affect. 

3.  For the entire initial rating period on appeal, PTSD has not been manifested by total social and occupational impairment.

4.  Type II diabetes mellitus has required insulin use and restricted diet, but has not required regulation of activities.

5.  For the rating period prior to February 25, 2015, the Veteran had mild symptoms of diabetic peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated by service, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  For the entire initial rating period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 5107 (West 2014); 38 C.F.R. § 4.119, DC 7913 (2015).

4.  For the rating period prior to February 25, 2015, the criteria for a separate 20 percent rating for diabetic peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 5107 (West 2014); 38 C.F.R. §§ 4.119, 4.124a, DC 8714 (2015).

5.  For the rating period prior to February 25, 2015, the criteria for a separate 20 percent rating for diabetic peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 5107 (West 2014); 38 C.F.R. §§ 4.119, 4.124a, DC 8714 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Depression

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of depression is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veterans Claims Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records do not show complaints of, treatment for, or a diagnosis of depression or any symptoms reasonable related thereto.  The Veteran has not argued an in-service onset; rather, he alleges that depression is a result of his service-connected PTSD disability. 

In a September 2007 VA examination, the Veteran was diagnosed with PTSD and depressive disorder; however, the examiner did not indicate whether it was possible to differentiate what symptoms were attributable to each diagnosis.  In an attempt to determine whether his depressive disorder was caused or aggravated by PTSD, a medical opinion was obtained in May 2015.  

The May 2015 clinician indicated that the he had reviewed the claims file.  It was noted that the Veteran had some depressive symptoms, but did not meet the criteria for a diagnosis of depressive disorder.   Based on a review of the medical records and his report in the evaluation, the clinician opined that it was as likely as not that the Veteran's depressive symptoms were best accounted for under his diagnosis of PTSD as the symptoms had been present since the onset of his PTSD.  The symptoms were also noted to be of negative alterations in mood associations with the traumatic event.    

The Board places significant probative value on this opinion.  Although the Veteran underwent an examination in February 2015, the examiner did not diagnose the Veteran with depressive disorder.  Therefore, that opinion is not probative to the issue.  Next, although the September 2007 examiner diagnosed depressive disorder, an opinion as to whether it was possible to differentiate what symptoms were attributable to each diagnosis was not provided.  

As such, the most probative evidence on the issue of whether the Veteran's depression is a separate and distinct disability or whether it is part and parcel of the already service-connected PTSD has been provided by the May 2015 medical opinion.  The Veteran has not presented any additional evidence that he currently suffers from depression (as distinct from his already service-connected posttraumatic stress disorder (PTSD). 

As reflected in the grant of a higher rating for PTSD (below), the Veteran's depressive symptoms are already contemplated in the now-assigned 70 percent rating for PTSD.  Accordingly, service connection for depression is denied. 

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD

For the entire initial rating period on appeal, the Veteran essentially contends that his PTSD has caused greater symptomatology than that contemplated by the 50 percent rating currently assigned under DC 9411.

The currently-assigned 50 rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, the Board notes that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

In a September 2007 VA examination, the Veteran reported being married and described his relationship as "so-so."  He had two biological children living in his home and two stepsons.  He described his relationship with his children as "okay."  He reported feeling depressed and frustrated.  He stated that he did not feel like doing anything, and his wife would have to prompt him to take a shower.  He reported difficulty falling asleep and staying asleep due to nightmares, feelings of hopelessness, did not see much of a future for himself, his concentration was not as good as it used to be, and that he has memory problems.  Regarding impulsivity, it was noted that he would throw things and yell and scream when angry.  He stated that he slapped and choked his daughter in 2005.  The police were called and he was hospitalized. 

Upon mental status examination, the Veteran was appropriately groomed, casually dressed, and appeared his age.  He was cooperative during the evaluation.  He did not maintain eye contact during the interview.  Thoughts were logical and goal directed with no evidence of hallucinations or delusions.  His speech was of normal rate and volume.  His mood was dysphoric and his affect was negative.  He denied current homicidal or suicidal ideation, intent, or plans.  It was also noted that he last worked as a janitor in 2004.   He reported that he quit that job because he got sick, began having chest pains, high blood pressure, and was feeling stressed.  The examiner diagnosed PTSD and depressive disorder and assigned a GAF score of 48, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a February 2015 VA PTSD examination, the Veteran was diagnosed with PTSD and substance abuse disorder in sustained remission.  He continued to experience social impairment secondary to PTSD.  His relationship with his wife was "strained," he did not have friends, and was disconnected with his children and grandchildren.  He last worked in 2003.  He stated that he was diagnosed with diabetes and moved to Houston to receive VA treatment.  Symptoms of PTSD were noted to include hyperarousal, avoidance, and re-experiencing.  He stated that a year ago his symptoms had worsened as he was homeless for a short period of time.  

In a May 2015 VA examination, the Veteran was evaluated to assist in determining whether he had depressive disorder.  Upon review of the evidence of record, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of depressive disorder; however, it was noted that his depressive symptoms were best accounted for under the diagnosis of PTSD, as these symptoms had been present since the onset of his PTSD.  Accordingly, the symptoms of depression are included in evaluating PTSD.   

The Board has also reviewed VA treatment records throughout the rating period. 
In a May 2010 VA treatment record, the Veteran reported nightmares  and increased irritability and becoming more argumentative with his wife and stated that he got into an altercation with his son in law and became so enraged that he tried to choke him.  A GAF score of 55 was provided, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records also include an April 2015 mental health note where the Veteran complained of nightmares.  He denied homicidal or suicidal ideation.  A GAF score of 61 was provided, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.   More recent VA treatment records continue to show treatment for depression and PTSD symptoms with medication. 

Upon review of all the evidence of record, both lay and medical, the evidence is in equipoise as to whether PTSD more nearly approximates a 70 percent rating (i.e., occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood) for the entire rating period on appeal.  The VA psychiatric examination and treatment records discussed above reveal that PTSD has been manifested by depression, avoidance, anger and irritability with outbursts of violence, nightmares, and social isolation.  Some of these symptoms are specifically included in the 70 percent rating criteria under DC 9411 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Accordingly, a 70 percent rating for PTSD is warranted for the entire rating period on appeal. 

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating.  The PTSD symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows that he remains married and reported a relationship with his children.  The evidence also does not show that his unemployability is due to PTSD.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein. The evidence shows that he experiences disturbance of motivation and mood (depression), and sleep impairment, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  

The same is true with impaired impulse control (such as unprovoked irritability with periods of violence), and inability to establish and maintain effective relationships, which are symptoms specifically contemplated under the 70 percent PTSD disability rating. In this case, the GAF score reflects mild to serious symptoms, which is consistent with social and occupational deficiencies in areas, such as work, family relations, judgment, thinking, and mood. 

For these reasons, the evidence does not demonstrate total social impairment and does not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  Accordingly, a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Diabetes Mellitus

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned the current-20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent rating.  A rating of 60 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent rating. 

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

Based on the evidence of record, both lay and medical, a rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.

In a September 2007 VA examination, the Veteran's diabetes was noted to be well-controlled.  The examiner specifically indicated that "there was no restriction of activities on the account of the veteran's diabetes."  Neurological symptoms were noted to be "extremely mild an infrequent" and included paraesthesia of the hands and muscle cramping of the hands and feet after repetitive use.  

In a May 2009 statement, the Veteran reported that his diabetes was "uncontrolled."  Pursuant to the Board's December 2014 remand, the Veteran was afforded another VA examination in February 2015.  It was noted that he had been prescribed oral hypoglycemic agents, but he did not require regulation of activities as part of medical management of his diabetes.  It was further indicated that he had diabetic peripheral neuropathy since 2013, which was deemed to be a complication of the diabetes.  The remaining evidence of record, to include VA treatment records, shows that diabetes continued to be treated with oral hypoglycemic agents, but did not require regulation of activities.

Upon review of all the evidence of record, lay and medical, the Veteran has not met all the criteria for the 40 percent rating under DC 7913 as he has not been shown to require regulation of activities due to diabetes.  As such, a rating in excess of 20 percent is not warranted.  The preponderance of the evidence is against the claim for an increased rating and there is no doubt to be resolved, therefore, the appeal is denied. 

Nonetheless, regarding complications associated with diabetes, the Veteran was granted service connection for diabetic peripheral neuropathy of the right and left upper extremity in a July 2015 rating decision.  A 20 percent rating effective February 25, 2015, was assigned for each extremity under DC 8714 for neuralgia of the musculospiral nerve.  He has not expressed disagreement with the ratings assigned, but contends that the effective date should be prior to February 25, 2015.  The Board agrees.

Under DC 8714, moderate incomplete paralysis of musculospiral nerve for the minor extremity is rated 20 percent disabling and severe incomplete paralysis of the musculospiral nerve for the minor extremity is rated 40 percent disabling.  Although the RO used the date of the February 2015 VA examination report as the effective date of the peripheral neuropathy ratings, the February 2015 VA examiner specifically indicated that the Veteran had been diagnosed with diabetic peripheral neuropathy as early as 2013.  Further, the September 2007 VA examiner indicated that the Veteran had mild neurological symptoms which included paraesthesia of the hands and muscle cramping of the hands and feet after repetitive use.  

For these reasons, the symptoms of diabetic peripheral neuropathy are shown throughout the rating period on appeal.  As such, and resolving reasonable doubt in the Veteran's favor, 20 percent ratings for diabetic peripheral neuropathy of the right and left upper extremity are warranted for the rating period prior to February 25, 2015.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by PTSD and diabetes is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  PTSD symptoms have been manifested by symptoms such as depression, avoidance, anger and irritability with outbursts of violence, nightmares, and social isolation.  These symptoms are specifically contemplated by the rating criteria.  

The Board also finds that the symptomatology and impairment caused by diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate his use of oral medication and a restricted diet, without the restriction of activities.  

The Board has also considered, and granted, separate ratings for neurological complications associated with the Veteran's diabetes disability.  Therefore, the record does not reflect that diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disabilities with the pertinent schedular criteria does not show that his service-connected PTSD and diabetes disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of his headache and cervical spine pain on his occupation and daily life.  In the absence of exceptional factors associated with the headache disability, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). 

As to the Veteran's claims for a higher rating for PTSD and diabetes, those issues arise from his disagreement with the initial evaluation following the grant of service connection; as such, no additional notice is required as to those issues.  The Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In letters dated in September 2005, March 2006, October 2006, August 2007, and September 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence he must be submitted and what evidence VA would obtain.  The September 2009 notice included provisions for disability ratings and for the effective date of the claim.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service treatment records, and the Veteran's statements. 

The Veteran was also afforded VA examinations in connection with his claims in September 2007 (psychiatric and diabetes), February 2015 (psychiatric and diabetes), and May 2015 (psychiatric).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When taken together, and as discussed above in detail, the VA opinions and findings obtained in this case are adequate.  The VA opinions provided considered all the pertinent evidence of record, the Veteran's statements, and included discussions on his symptoms and social and occupational impairment. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for depression, to include as due to the service-connected PTSD disability, is denied.  

For the entire initial rating period, a 70 percent rating, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent for type II diabetes mellitus is denied.

For the rating period prior to February 25, 2015, a separate 20 percent rating, but no higher, for diabetic peripheral neuropathy of the right upper extremity is granted. 

For the rating period prior to February 25, 2015, a separate 20 percent rating, but no higher, for diabetic peripheral neuropathy of the left upper extremity is granted. 


REMAND

Lumbar Spine Disorder.  On a July 2014 radiology report, the Veteran indicated that he had back problems since 1972.  He stated that, while in service, he was required to carry 80 pounds on his back and walked about 30 miles every day, which he attributed as the cause of his back problems.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in June 2016.  He was diagnosed with advanced osteoarthritis and disk degeneration of the lumbar spine.  The examiner opined that the Veteran's disorder was less likely than not related to service.  In support of this opinion, the examiner indicated, in pertinent part, that the service treatment records were "silent for spine issues."  However, service treatment records show that the Veteran was examined in April 1970 and was diagnosed with "lordosis."  

The examiner did not discuss the in-service spine diagnosis.  As such, the June 2016 VA medical opinion to be inadequate as it is based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Accordingly, an addendum medical opinion is warranted.  

Hypertension.  Since the most recent March 2016 supplemental statement of the case, VA treatment records have been added to the claims file.  Specifically, a May 2016 VA treatment record shows a blood pressure reading of 144/92, which is pertinent to the claim for an increased rating for hypertension.  In the August 2016 Appellant's Post-Remand Brief, the Veteran waived AOJ review of a June 2016 VA spine examination, but did not waive review of the abovementioned VA treatment records.   As he did not waive AOJ consideration, a remand is warranted.

Further, the record shows that the Veteran was scheduled for a VA hypertension examination in April 2015, but he did not report to the examination.  However, it is unclear to which address the examination notification letter was sent.  Notably, there are two "compensation and pension exam inquiry" print-out sheets in the claims file, listing different addresses for the Veteran.  Moreover, a December 2014 notification letter was not addressed to his current address.  Given the ambiguity of the notices regarding the VA hypertension examination, another attempt should be made to schedule him for an examination.   

TDIU Prior to June 25, 2012.  The V TDIU claim for the rating period prior to June 25, 2012 is inextricably intertwined with his increased rating and service connection claims remanded herein, such that remand of his TDIU claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion regarding the Veteran's lumbar spine disorder (a physical examination is not required unless deemed necessary). The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.
 
The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the currently-diagnosed spine disorders were incurred in or are otherwise related to service.  (Note:  the examiner is asked to specifically address the in-service diagnosis of lordosis in April 1970).

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

2.  Schedule the Veteran for an examination to assist in determining the current severity of hypertension.  The notice letter should be sent to his current address and a copy of the notice letter should be associated with the claims file.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


